Citation Nr: 0412221	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  96-48 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from June 1990 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that determination, the RO inter alia 
denied service connection for a low back disorder.  The 
appellant disagreed and this appeal ensued.  In a January 
2004 decision, the Board remanded this claim and adjudicated 
other issues appealed by the appellant.  

In this decision, the Board denies entitlement to service 
connection for a low back disorder.  


FINDING OF FACT

Medical evidence does not reveal a current low back disorder.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease - such as arthritis - that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2003).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2003).

The service medical records begin with an enlistment 
examination.  Entries on the examination form dated in June 
1989 and in January 1990 showed no complaints of recurrent 
back pain and a normal clinical evaluation of the spine.  
Treatment records in September 1993 indicated he complained 
of radiating low back pain for the previous five to six 
months.  The assessment was low back pain for six months and 
he was placed on a physical profile restricting his 
activities.  Treatment records in October 1993 showed further 
complaints of low back pain and physical therapy notation 
that he had never been treated for back discomfort except by 
his aunt, who was a chiropractor.  The assessment was low 
back pain.  An x-ray revealed straightening of normal 
lordotic curvature and mild rotoscoliosis secondary to 
positioning, with vertebral bodies of normal height and disc 
spaces well maintained.  A treatment record in June 1994 
noted low back pain and requests for Motrin for pain relief.  
Also reported was a recommendation of a Medical Evaluation 
Board (MEB), though the specifics of that recommendations 
were not noted.  Separation examination in September 1995 
revealed complaints of recurrent low back pain.  The service 
separation document indicated the appellant completed his 
initial contracted period of service, and did not indicate he 
was separation for medical reasons.  Thus, it does not appear 
that the appellant was administratively discharged by reasons 
of a medical board evaluation, or even reported for a medical 
board evaluation.  

VA examination in August 1995 revealed a history, apparently 
reported to the examiner by the appellant, of an injury to 
the low back in 1990 when he fell from a truck, with 
complaints thereafter of daily low-grade radiating pain and 
occasional flare up.  Examination showed the back to be 
supple and nontender.  The diagnosis was chronic low back 
pain secondary to fall.  An x-ray report showed vertebral 
architecture unremarkable and alignment and disc spaces 
preserved.  

There is no doubt from the record that the appellant had 
proper notice of an examination scheduled for April 1, 2003.  
The VA scheduled the examination, and a letter dated in March 
2003 informed the appellant.  A copy of that letter is of 
record.  The letter discussed the date, time, and place of 
the scheduled examination, and informed the appellant:  "It 
is very important that you report for the examination as 
scheduled on time.  If you fail to report for your 
examination, the VA will consider you[r] claim without 
benefit of evidence from the examination which might be 
material to the outcome of your claim."  The RO scheduled a 
second examination to occur on April 14, 2003.  Identical 
information was provided, but the appellant failed to appear 
for the second examination.  Both letters were sent to an 
address the provided to VA and recorded in the claims folder.  
Also of record is documentation, dated April 17, 2003, of the 
appellant's failure to appear for the scheduled examinations.  

When a claimant fails to report, without good cause, for a VA 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2003).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  The appellant had notice of the 
examinations scheduled, as described above, and has not 
provided any explanation of his failure to report for the 
examinations, nor any indication of good cause for such 
failure.  The claim will be adjudicated based on the evidence 
of record.  

The first element of a service-connection claim requires 
medical evidence of a current disability.  Pond, 12 Vet. App. 
at 346; Hickson, 12 Vet. App. at 253.  In this case, the VA 
examination in August 1995 - the only medical evidence 
associated with the claims file since the appellant separated 
from service - showed essentially no current disorder 
affecting the lumbar spine.  This examination revealed a 
supple and nontender back and the results of an x-ray showing 
unremarkable vertebral architecture and preserved disc 
alignment and spacing.  The findings of the examination do 
not indicate a current disorder.  Pain, the principal part of 
the diagnosis, is not a disability for which service 
connection might be established.  "[P]ain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), dismissed in part sub. 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Although the diagnosis was of chronic low back pain, 
apparently based on the history of a fall in 1990, the 
service medical records report an injury in 1989 without 
notation of an injury to the low back.  The history described 
by the appellant in the August 1995 examination appears to be 
reported solely by the appellant and is not supported by the 
record.  In short, the August 1995 examination does not 
reveal a current low back disorder, thereby defeating the 
initial element of a service-connection claim.  Had the 
appellant reported for either of the examinations scheduled 
in 2003, additional medical evidence might have documented a 
current disorder.  As he did not report, the Board must rely 
on the August 1995 examination, which does not satisfy the 
initial element of a service-connection claim.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder.  
There is no need, therefore, to address the remaining 
elements of a service connection, which require medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond, 
12 Vet. App. at 346; Hickson, 12 Vet. App. at 253.  


II.  Duty to Notify and Assist

The Board must provide a discussion of the adequacy of the 
development of evidence in this case.  The Veterans Claims 
Assistance Act of 2000 (VCAA) redefined VA's duty to assist 
and enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial rating decision, the RO sent the 
appellant a July 1995 letter informing him of the 
requirements for showing service connection and that he could 
submit additional evidence concerning the appeal.  By an 
August 1996 statement of the case and a November 1996 
supplemental statement of the case, the RO told the appellant 
of the criteria for proving service connection and the 
evidence considered in evaluating the claim.  By an October 
1997 letter, the RO asked the appellant to clarify whether he 
wanted a hearing in this case.  By a March 2003 letter, the 
RO informed the appellant of the VCAA, of the need for 
medical evidence showing treatment for a low back disorder 
since his separation from service, and the need for an 
examination.  As shown above, the appellant was notified of 
the examinations scheduled in 2003 and failed to report for 
them.  A June 2003 supplemental statement of the case listed 
the evidence considered, the legal criteria for evaluating 
the claim, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claim.  By an 
October 2003 letter, the RO told the appellant of need for 
his authorization for VA to obtain any records relevant to 
the claim, the documents in the claims file, the evidence VA 
would be responsible for obtaining, the evidence he had to 
provide to VA, the need for evidence of a current medical 
disorder.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claim, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  

Even if the initial notice in this case, by July 1995 letter 
first issued before the initial rating action (that was 
promulgated prior to enactment of the VCAA), did not comply 
with Pelegrini, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence adequately identified (including 
relevant private and service-related medical records and 
those held by VA and other Federal agencies) necessary to 
substantiate a claim, unless no reasonable possibility exists 
it would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  The 
claims file includes the service medical records, a VA 
examination report dated in August 1995, and various letters 
and statements between the appellant and the RO.  The 
appellant has not identified any other source of treatment.  
The appellant underwent a VA examination in August 1995.  The 
Board concludes that VA has undertaken reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  


ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



